DETAILED ACTION
Status of the Claims
1.	Claims 21-47 are pending.

Status of the Rejection
2.	Rejection of claims 21-39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of applicant’s amendments.
Rejection of claims 40-45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph is being maintained.
Rejection of claims 21-30, 33-42 under 35 U.S.C. 103(a) as being unpatentable over Chen and Camacho is being modified in view of applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 40-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 40 recites the limitation "the first electrode" and “the second electrode” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation “both electrode” and “first electrode” in lines 2 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 43 and 44 recites the limitation “the anode” and “the cathode” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation “the cathode” and “the anode” in lines 1 and 2 respectively. There is insufficient antecedent basis for this limitation in the claim.
Claims 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph for being dependent on claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 21-30, 33-42 and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen (US 2002/0157953) in view of Camacho (US 5,445,723) with support from Pachulski et al. (Letters in Drug Design & Discovery, 2007, 4, 78-81).
	For examination purposes, electroblotting system will be equated as an apparatus. 
Regarding claim 21, Chen teaches an electroblotting system (see Figure 7, below) comprising:

    PNG
    media_image1.png
    505
    732
    media_image1.png
    Greyscale

an apparatus (electroblotter) comprising: 
a power supply, the power supply comprising a connection to a power source, and at least one electrical contact for contacting an electrode, (apparatus is comprised of electrodes 80 between upper block and lower block 50 and electric current is provided to the electrodes [0026], thus it is apparent a power supply connected to power source is present in order to provide electric current to electrode and connection between the power supply and electrode exist to provide electric current, thus at least one electrical contact is present also; 
the apparatus further configured to hold a transfer stack (membrane 91, gel 90, with transfer buffer 92; see Chen Figure 7, and [0031]);
Chen does not specifically teach what the composition of the transfer buffer (92) is; therefore, the examiner will presume that the transfer buffer (92) comprises a well-known composition of the art and Camacho teaches a filter paper with added buffer solution; see Camacho, column 1, lines 31-36.  A filter paper is thin layer of polymer and with added buffer would form a gel and a gel has been defined as a continuous solid skeleton made up of colloidal particles/polymers enclosing a continuous liquid phase (see Pachulski, page 78, col. 1, paragraph 3). Given that buffers are ion sources, examiner concludes that Chen teaches an ion source for electrophoretic transfer in a gel, thus forming at least one gel matrix with ion source.
	Therefore, it would be obvious to person of ordinary skill in the art at the time of the invention to use filter paper with added buffer as taught by Camacho for Chen’s transfer buffer because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.) and at the time of the invention filter paper with added buffer was known to be used in the art.

Regarding claims 22-26, Chen et al. teaches two electrodes 80 located in the electroblotter (see Fig 7 above). Chen does not explicitly identify which electrode is anode or cathode so the examiner is arbitrarily assigning the upper electrode/first electrode as cathode and the lower electrode/second electrode as anode.

Regarding claim 27, Chen et al. teach electrode 80 is associated with transfer buffer 92 i.e. matrix (see Fig 7 above and rejection of claim 21).

Regarding claim 28, Chen et al. teach the transfer buffer 92 is juxtaposed with the electrode 80 in a lower block (tray) when the assembly is clamped together (see Fig 7 and [0026]).

Regarding claim 29, Chen et al. teach the transfer buffer is juxtaposed with electrode 80 in the lower block before and during electrophoretic transfer (see Fig 7 and [0026][0031]).

Regarding claim 30, Chen et al. teach the electrode 80 is place in the lower block for electrophoretic transfer, which requires applying electric field (see Fig 7 and [0026]), thus it is obvious if not apparent, the lower block is comprised of conductive pad/region for providing electrical connection between the electrode and the power supply.

Regarding claim 33, Chen et al. teach the ion source/transfer buffer is in gel form (see rejection of claim 21 above), thus the gel reads on ion source is non-liquid ion source.

Regarding claims 34-36, Chen et al. do not teach the matrix and ion source are enclosed in a sealed package or first/second electrode is package with matrix or separately. However, packaging or integrating materials together instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. (see MPEP § 2144.04).

Regarding claim 37, Chen et al. teach a second set of transfer buffer 92 is included in the electroblotting system (see Fig 7 above) which is in the form of gel/matrix comprising ion source (see rejection of claim 21 above).

Regarding claim 38, Chen et al. teaches two matrix comprising ion (see rejection of claim 21 above). Chen does not explicitly identify which electrode/matrix is anode or cathode matrix so the examiner is arbitrarily assigning the upper matrix as cathode matrix and the lower matrix as anode matrix.

Regarding claims 39-41, Chen et al. do not teach the first matrix and first ion source are enclosed in a sealed package or first electrode in tray is package with first matrix or separately or first matrix, first ion source, second matrix, second ion source and both electrodes are packaged together. However, packaging or integrating materials together instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. (see MPEP § 2144.04).

Regarding claim 42, Chen et al. teaches two electrodes 80 (see Fig 7 above). Chen does not explicitly identify which electrode is anode or cathode so the examiner is arbitrarily assigning the upper electrode/first electrode as cathode and the lower electrode/second electrode as anode.

Regarding claim 44, Chen et al. teaches two electrodes provide electric current [0026], thus it is apparent the electrodes are connected to power supply and are separated from the power supply as recited in the claim.
	
5.	Claim 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chen and Camacho as applied to claim 21 above, and further in view of Kreisher (U.S. Patent 4,589,965).
	Regarding claims 31, Chen does not specifically describe the composition of the electrodes. However, Kreisher teaches electrodes of carbon, brass, copper or stainless steel, see column 4, lines 13-15.  It would have been obvious to one of ordinary skill in the art to use carbon electrodes in the electroblotting system of Chen.  The motivation would be that carbon is an effective electrode, inexpensive and readily available.

6.	Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al., Camacho and Kreisher et al. as applied to claim 31 above, and further in view of Ackely (U.S. 6,638,482).
	Regarding claim 32, modified Chen et al. do not teach the electrode of a nonconducting material coated with a conducting material is in the form of a sheet, a mesh or other structure. 
	However, Ackely et al. teach apparatus for movement of charged materials comprised of electrode 54 preferable formed on a polyimide sheet with electrode material disposed thereon (col. 1, ll.32-37 and col.10, ll.48-67). It would have been obvious to one of ordinary skill in the art to use sheet electrode in the electroblotting system of Chen.  The motivation would be that planar sheet type electrode aid in the movement, processing and analysis of materials in the system.

7.	Claims 43 and 45- 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen and Camacho as applied to claim 21 above, and further in view of Updyke et al. (US 2005/0121325).
	Regarding claims 43 and 45, Chen et al. teach electrodes 80 provide electric current for blotting but do not specifically teach one of the electrodes is integral to power supply. However, Updyke et al. teach an apparatus configured for performing electrophoresis is comprised of Mother E-base, 700 i.e. support that engages with cassette electrodes, the Mother E-based is comprised of power supply ([0213][0214][0208]and Fig 7). It would have been obvious to one of ordinary skill in the art to in view of Updyke et al. teaching to integrate Chen electroblotter with base support comprised of power because it would provide combined system in one device, thereby making it is easy to use.  

	Regarding claims 46 and 47, Chen does not teach apparatus/power supply includes software that includes menu of electroblotting conditions. However, Updyke teach an apparatus configured for performing electrophoresis is comprised of Mother E-base, 700 (support) which has both the power and program i.e. software to run desired programs ([0213][0214][0208] and Fig 7).  It would have been obvious to one of ordinary skill in the art to in view of Updyke et al. teaching to configured Chen electroblotter by incorporating base support comprised of power and software to program the blotter to automate the blotting process because it simplifies the process and is easy to use.  

Response to Arguments
Applicant argues on page 7 of remarks that the Chen, Camacho and Pachulski “semi-dry electroblotting” is different from applicant’s claimed “dry electroblotter” wherein the dry electroblotter is comprised “non-liquid” ion source as solid or gel.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., non-liquid ion source in the form of solid or gel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, combination of Chen and Camacho teaches a filter paper with added buffer solution; see Camacho, column 1, lines 31-36.  A filter paper is thin layer of polymer and with added buffer would form a gel and a gel has been defined as a continuous solid skeleton made up of colloidal particles/polymers enclosing a continuous liquid phase (see Pachulski, page 78, col. 1, paragraph 3). Given that buffers are ion sources, examiner concludes that Chen teaches an ion source for electrophoretic transfer in a gel, thus forming at least one gel matrix with ion source.
Applicant argues on page 8 of remarks that Chen’s Figs 4-7 and their description does not teach a power supply as claimed in claim 21. In response, Chen’s apparatus is comprised of electrodes 80 between upper block and lower block 50 and electric current passes through the electrodes [0026], thus it is apparent a power supply is present in order to provide electric current to electrode and connection between the power supply and electrode exist to provide electric current, thus at least one electrical contact is present also.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759